Given, C. J.
This right of action accrued to the plaintiff, if at all, in 1867. The plaintiff, then being a minor, he had, under section 2535. of the Code, one year after attaining his majority within which to commence the action. He attained his majority in 1879, but did not commence this action until the fourth day of August, 3886. It is claimed that this is an action for relief on the ground of fraud, and that the cause of action shall not be deemed to have accrued until the fraud complained of was discovered by the plaintiff, which he alleges was not until a few months prior to the commencement of this action. The fraud complained of is the deed from Burnside, as guardian, to Rickard, which was filed for record and recorded May 9, 1867. The case is within the ruling in Laird v. Kilbourne, 70 Iowa, 84, wherein the court says: “The fraud will be discovered when the fraudulent act is revealed, — made known to the party aggrieved. Notice or knowledge of the act is a discovery of the fraud. The act which is the very foundation of the fraud alleged in this case — indeed, which itself constitutes the fraud complained of — was *376the deed of Kilbourne to his wife. Plaintiff is chargeable with notice of this act by the record of the deed.” See, also, cases cited. We think it appears very clearly that plaintiff’s cause of action is barred by the statute of limitations. It is therefore unnecessary to notice the other points in the record. The decree of the district court dismissing plaintiff’s petition and confirming title to the land in the defendant R. P. Wallace, and judgment and execution for costs against the plaintiff, are Affirmed.